Mb. Presiding Justice Waterman delivered the opinion oe the Court. The policy upon which suit was brought seems to have passed into the possession of the assured in the ordinary course of business of the appellant. The facts concerning its delivery are like those in the case of the policies in favor of Mr. Coughenour and Doctor Campbell. Appellant, without question, recognized the regularity of the delivery of those policies, and we see no good reason for distinguishing the policy of Mr. Sibley from the others. There ivas also evidence that the vice-president of appellant, more than a week after Mr. Sibley took his policy to his home, recognized it as a binding obligation. According to his own testimony he then made no objection to the delivery, saying that if the premium had been paid it was all right. The policy containing, as it does, an acknowledgment of the receipt of the premium, we do not think that in the absence of any showing of fraud such acknowledgment can be contradicted for the purpose of avoiding the contract. Illinois Central Insurance Company v. Wolfe, 37 Ill. 355; Provident Insurance Company of Chicago v. Mary Fennell, 49 Ill. 180; Teutonia Life Insurance Company v. Mary Mueller et al., 77 Ill. 22; Teutonia Life Insurance Company v. Anderson, 77 Ill. 386. Appellant was duly notified of the death of the assured, and an offer to furnish proofs made; this offer it declined by denying the existence of any policy upon which proofs could be made. This denial by appellant of any liability upon the policy warranted the jury in finding that the furnishing of proofs of loss had been waived. Metropolitan Accident Ass’n v. Windover, 137 Ill. 417-434; Penn. Marine and Fire Ins. Co. v. Lewis et al., 18 Ill. 553; German Ins. Co. v. Frederick, 7 U. S. Circuit Court of Appeals, 122-126; Young v. Ohio Farmers Ins. Co., 52 N. W. Rep. 454. The jury was instructed more favorably for appellant than it had a right to demand or expect. With the conclusions of the jury we see no reason for interfering. The objections here made to the declaration do not appear to have been urged in the trial- court where they could easily have been removed. The judgment of the Circuit Court is therefore affirmed.